Citation Nr: 1341893	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right knee disability.


WITNESSES AT HEARING ON APPEAL

Veteran; J.W.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty, including a period from October 2001 to September 2002, and a period of active duty for training (ACDUTRA) from July 29 to August 2, 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection. 

The Board remanded this claim in July 2012 to provide the Veteran with an appellate hearing.  The Veteran and a fellow reservist appeared before the undersigned in a hearing at the RO in July 2013.  A transcript of that hearing was reviewed prior to this decision.


FINDINGS OF FACT

The Veteran has a current right knee disability, residual of a meniscus tear, that was the result of an injury during ACDUTRA. 


CONCLUSION OF LAW

The criteria for an award of service connection for right knee disability have been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.7, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for right knee disability is a full grant of the benefits sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  To establish entitlement to service-connection, evidence must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the evidence establishes all the necessary elements, and service connection is merited.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

First, the Veteran has a current right knee disability, which comes from a tear of the medial meniscus.  The Veteran was diagnosed as having a medial meniscus tear in September 2009 after positive MRI screening confirmed the condition.  See Treatment Records Dr. AP.  The Veteran underwent surgery on his right knee to repair the tear in October 2009.  See Surgical Notes Dr. SS.

The Veteran's knee injury occurred during ACDUTRA.  The Veteran reported hurting his knee during physical training on July 29, 2009.  See Notice of Disagreement (NOD) 5/10, Hearing Transcript 7/13.  Service personnel records confirm that the Veteran was on ACDUTRA from July 28, 2009 to August 2, 2009.  His fellow reservist also testified to hearing the Veteran complain about hurting his knee during ACDUTRA.  See Hearing Transcript 7/13.  Private treatment records also show the Veteran sought treatment a few weeks after the reported injury.

The Veteran and his fellow reservist are competent to report symptoms perceivable by their senses and events experienced during service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the testimony of the Veteran and his fellow reservist credible as it is consistent with medical and service evidence of record.

Finally, giving the benefit of the doubt to the Veteran, the injury during ACDUTRA in July 2009 was the cause of his right knee meniscus tear.  As mentioned, the Veteran sought treatment for his knee shortly after ACDUTRA, and he was diagnosed with a torn meniscus.  See Treatment Records Dr. AP 9/09.  He reported first visiting his primary care provider and then being referred to a specialist, Dr. AP, in September.  See Hearing Transcript 7/13.  Further, the Veteran reported and service treatment records support that he had not had any injury or problem with his knee prior to July 2009.  See Hearing Transcript 7/13, Service Medical Examination 6/07 (lower extremities normal).  The short period of time between the reported injury and diagnosis and no history of knee problems suggest a causal relationship sufficient to satisfy the benefit of the doubt standard.  In this limited circumstance, no medical opinion of causation is necessary.

All of the elements needed for service connection have been demonstrated, and service connection for right knee disability is granted.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  The benefit of the doubt has been applied and the Veteran is granted service connection.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


